Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is made of applicant’s amendment which was received by the office on September 26, 2022. Claims 1-20 and 22-25 are currently pending. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 116 (Figs. 4).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
In view of amendment filed on 9/26/2022 cancelling claim 21, the objections made against the specification in the office action of 6/24/2022 have been withdrawn. 
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The claims recite the second cuff being located between the flange and the inlet (claim 6), the specification should be amended to provide proper antecedent basis for the claim language. 

Claim Rejections - 35 USC § 112
In view of the amendment filed on 9/26/2022 clarifying the language of the claims the 112 rejections made against the claims in the office action of 6/24/2022. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 19 recites “wherein the connector includes a flange….the second cuff and the flange are configured to contact an epicardium”, however claim 16 from which claim 19 indirectly depends has been amended to recite “a connector extending around the cannula, the connector having a first side configured to contact an endocardium of the heart; wherein a distance extending in an axial direction of the cannula from the first side of the connector to the inlet is less than 10 mm”, it is unclear what element of the connector applicant is attempting to claim that contacts the endocardium of the heart with an axial distance of the first side being less than 10 mm from the inlet while the flange element of the connector is contacting the epicardium as now recited within claim 19. The specification recites the flange 136 and nut 142 within Fig. 6 as being part of the connector. The drawings show connector 135 including a flange 136 (e.g. Figs. 5-6, 7A and 12) but it does not appear that the flange of the connector expands across the heart wall to contact both an endocardium and an epicardium. Since applicant claims the flange is the element of the connector contacting the epicardium (claim 19), it is unclear what element of the connector contacts the endocardium of the heart, wherein a distance extending in an axial direction of the cannula from the first side of the connector to the inlet is less than 10 mm since the nut of the connector is not recited as being able to contact the endocardium, clarification is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12-14 and 22-24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2018/0050143 to Nguyen et al. (Nguyen) (previously cited).
In reference to at least claim 12
Nguyen teaches a heart pump cuff which disclose a cannula system (e.g. Figs. 9-12) for connecting a pump to a heart (e.g. connecting a pump to the heart, Figs. 2, 9-12), comprising: a cannula defining an inlet (e.g. inflow cannula 28 is placed within openings of the heart pump cuff, Figs. 9-12, para. [0074]-[0075]); a first cuff extending around a proximal end of the cannula (e.g. flexible layer “first cuff” 68, Figs. 9-12, coupled with outside surface of the inflow cannula in a close fitting arrangement, para. [0075]-[0076]) adjacent the inlet (e.g. flexible layer “first cuff” 68 coupled with outside surface of the inflow cannula in a close fitting arrangement adjacent the inlet, Figs. 9-12, para. [0075]-[0076]), the first cuff is configured to receive sutures (e.g. suture may extend distally…into the outer surface of the flexible layer 68, para. [0078]) and a second cuff extending around the cannula adjacent distal end of the first cuff (e.g. flexible layer “second cuff” 66 is placed adjacent a distal end of flexible layer 68, Figs. 9-12, para. [0074]), the second cuff configured to receive sutures (e.g. sutures are placed within flexible layer 66, Fig. 12). 
In reference to at least claim 13
Nguyen discloses wherein the second cuff defines diameter greater than a diameter of the first cuff (e.g. the diameter of flexible layer 66 “second cuff” is greater than the diameter of flexible layer 68, Figs. 9-12). 
In reference to at least claim 14
Nguyen discloses wherein the second cuff is integrally formed with the first cuff (e.g. flexible layer 68 may be coupled with flexible layer 66, flexible layer 68 may protrude distally from the distal surface of the primary flexible layer 66, para. [0074]-[0075], Figs. 9-12). 
In reference to at least claim 22
Nguyen teaches a heart pump cuff which disclose a cannula attachment system (e.g. Figs. 9-12) comprising: a first cuff having a proximal end and a distal end (e.g. flexible layer “first cuff” 68 has a proximal end and a distal end, Fig. 9-12), the proximal end configured to extend into an opening formed in a myocardium of a heart (e.g. flexible layer “first cuff” 68, coupled with outside surface of the inflow cannula in a close fitting arrangement and extending through an opening formed in the heart, Figs. 9-12, para. [0075]-[0076]) and configured to be sutured to the myocardium of the heart (e.g. suture may extend distally…into the outer surface of the flexible layer 68, para. [0078]), the first cuff defining a first central opening (e.g. central opening within flexible layer 68, Figs. 9-12, para. [0075]), a second cuff adjacent the distal end of the first cuff extending around the cannula adjacent distal end of the first cuff (e.g. flexible layer “second cuff” 66 is placed adjacent a distal end of flexible layer 68, Figs. 9-12, para. [0074]) and configured to be sutured to the myocardium of the heart (e.g. sutures are placed within flexible layer 66, Fig. 12, para. [0078]), the second cuff defining a second central opening (e.g. opening therethrough for receiving an inflow cannula, Figs. 9-12, para. [0074]), wherein the first central opening of the first cuff and the second central opening of the second cuff are configured to receive a cannula such that an inlet of the cannula is adjacent the proximal end of the first cuff (e.g. flexible layer 66 and flexible layer 68 have openings therethrough for receiving an inflow cannula of a heart pump, Figs. 2, 9-12, para. [0074]-[0075]). 
In reference to at least claim 23
Nguyen discloses wherein the first and second central openings are coaxial (e.g. flexible layer 66 and flexible layer 68 have openings therethrough that are coaxial for receiving an inflow cannula of a heart pump, Figs. 2, 9-12, para. [0074]-[0075]). 
In reference to at least claim 24
Nguyen discloses wherein the first and second cuffs are configured to receive sutures that extend through the myocardium (e.g. sutures are placed within flexible layer 66 and flexible layer 68 and extend through the myocardium, Fig. 12, para. [0078]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9,11 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0050143 to Nguyen et al. (Nguyen) in view of JP 2012213517 to Hideo et al. (Hideo) (previously cited). 
In reference to at least claim 1
Nguyen teaches a heart pump cuff which disclose a cannula system (e.g. Figs. 9-12), comprising: a cannula defining an inlet (e.g. inflow cannula 28 is placed within openings of the heart pump cuff, Figs. 9-12, para. [0074]-[0075]); a flange extending around the cannula (e.g. lips extending about the port 62 forms a flange, Figs. 9-12) ; and a first cuff extending around the cannula (e.g. flexible layer “first cuff” 68, Figs. 9-12, coupled with outside surface of the inflow cannula in a close fitting arrangement, para. [0075]-[0076]), wherein the first cuff is configured to receive sutures (e.g. suture may extend distally…into the outer surface of the flexible layer 68, para. [0078]) and covers at least half of an exterior surface in an axial direction of the cannula between the flange and the inlet (e.g. coupled with outside surface of the inflow cannula in a close fitting arrangement, para. [0075]-[0076]). Nguyen discloses the first cuff extending into the heart (e.g. flexible layer 68, Fig. 9-12) and that the flexible layers may include material that promotes tissue ingrowth, tissue attachment or control for infection (e.g. para. [0060]) but does not explicitly teach the first cuff covers at least half of an exterior surface in an axial direction of the cannula. 
Hideo teaches an inflow conduit and auxiliary artificial heart which discloses a cannula system (e.g. Figs. 2-3,6-7 and 9), comprising: a cannula defining an inlet (e.g. tube main body “cannula” 21, Figs. 2-3,6-7 and 9); a flange extending around the cannula (e.g. a flange portion 22, Figs. 2-3,6-7 and 9) ; and a first cuff extending around the cannula (e.g. joint portion “first cuff” 24, Figs. 2-3,6-7 and 9), wherein the first cuff covers at least half of an exterior surface of the cannula between the flange and the inlet (e.g. joint portion “first cuff” 24 covers at least half of an exterior surface of the tube main body, Figs. 2-3,6-7 and 9, para. [0030]). Hideo further discloses that the tip portion 25 protrudes by a predetermined amount from the surface of the wall portion H4. The range of the predetermined amount of protrusion is preferably about 0.2 times to about 1.5 times the thickness of the wall portion H4 of the heart H1 as a reference. When the longitudinal dimension of the tip 25 is longer than the above range, as shown in FIG. 7, a stasis region R in which the blood flow is stagnant is formed around the tip 25. On the other hand, when the longitudinal dimension of the tip 25 is shorter than the above range, as shown in FIG. 8, the wall H4 of the heart H1 grows and overcomes the tip 25, and the insertion portion 23 invades inside (e.g. Figs. 6-8, para. [0032]-[0033]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system of Nguyen to include the flexible layer “first cuff” covering at least half of an exterior surface in an axial direction of the cannula as taught by Hideo in order to yield the predictable result of  providing an exterior surface to the cannula that reduces the risk of inflammation and infection. 
In reference to at least claim 2
Nguyen modified by Hideo teaches a system according to claim 1. Hideo further discloses wherein the first cuff covers a majority of the exterior surface of the cannula between the flange and the inlet (e.g. joint portion “first cuff” 24 covers at least half of an exterior surface of the tube main body, Figs. 2-3,6-7 and 9, para. [0030]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system of Nguyen to include the flexible layer “first cuff” covering a majority of the exterior surface of the cannula between the flange and the inlet as taught by Hideo in order to yield the predictable result of  providing an exterior surface to the cannula that reduces the risk of inflammation and infection. 
In reference to at least claim 3
Nguyen modified by Hideo teaches a system according to claim 1. Hideo further discloses that the tip portion 25 protrudes by a predetermined amount from the surface of the wall portion H4. The range of the predetermined amount of protrusion is preferably about 0.2 times to about 1.5 times the thickness of the wall portion H4 of the heart H1 as a reference. When the longitudinal dimension of the tip 25 is longer than the above range, as shown in FIG. 7, a stasis region R in which the blood flow is stagnant is formed around the tip 25. On the other hand, when the longitudinal dimension of the tip 25 is shorter than the above range, as shown in FIG. 8, the wall H4 of the heart H1 grows and overcomes the tip 25, and the insertion portion 23 invades inside (e.g. Figs. 6-8, para. [0032]-[0033]). Therefore, it would have been well within the level of ordinary skill in the art to select the length that the cannula extends beyond the endocardium including modifying the system of Nguyen to include the cannula being configured to extend into a chamber of a heart not more than 5 mm beyond an endocardium of the heart in order to provide a length that reduces the likelihood of the heart wall growing into the main tube while also reducing blood stagnation as taught by Hideo. 
In reference to at least claim 4
Nguyen modified by Hideo teaches a system according to claim 1. Hideo further discloses that the tip portion 25 protrudes by a predetermined amount from the surface of the wall portion H4. The range of the predetermined amount of protrusion is preferably about 0.2 times to about 1.5 times the thickness of the wall portion H4 of the heart H1 as a reference. When the longitudinal dimension of the tip 25 is longer than the above range, as shown in FIG. 7, a stasis region R in which the blood flow is stagnant is formed around the tip 25. On the other hand, when the longitudinal dimension of the tip 25 is shorter than the above range, as shown in FIG. 8, the wall H4 of the heart H1 grows and overcomes the tip 25, and the insertion portion 23 invades inside (e.g. Figs. 6-8, para. [0032]-[0033]). Therefore, it would have been well within the level of ordinary skill in the art to select the length that the cannula extends beyond the endocardium  including modifying the system of Nguyen to include the cannula being configured to extend into a chamber of a heart not more than 0.5 mm beyond an endocardium of the heart in order to provide a length that reduces the likelihood of the heart wall growing into the main tube while also reducing blood stagnation as taught by Hideo. 
In reference to at least claim 5
Nguyen modified by Hideo teaches a system according to claim 1. Nguyen further discloses a second cuff extending around the cannula adjacent the flange (e.g. flexible layer “second cuff” 66 is placed adjacent the flange, Figs. 9-12, para. [0074]).
In reference to at least claim 6
Nguyen modified by Hideo teaches a system according to claim 1. Nguyen further discloses wherein the second cuff is located between the flange and the inlet (e.g. flexible layer “second cuff” 66 is located between the lip of port 62 and the inlet, Figs. 9-12, para. [0074]).
In reference to at least claim 7
Nguyen modified by Hideo teaches a system according to claim 1. Nguyen further discloses wherein the second cuff is integrally formed with the first cuff (e.g. flexible layer 68 may be coupled with flexible layer 66, flexible layer 68 may protrude distally from the distal surface of the primary flexible layer 66, para. [0074]-[0075], Figs. 9-12). 
In reference to at least claim 8
Nguyen modified by Hideo teaches a system according to claim 1. Nguyen further discloses embodiments in which a flange is located between first and second flexible layers “cuffs” (e.g. lips 42 and 48 are located between flexible layers “cuffs” 44 and 38 “cuff Fig. 7-8). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system Nguyen to include a lip similar to 42 and 44 being located between flexible layers 66 and 68 in order to yield the predictable result of an alternative technique for mechanical coupling of flexible layer 66 to port 62 that reduces leakage. 
In reference to at least claim 9
Nguyen modified by Hideo teaches a system according to claim 1. Nguyen further discloses wherein the first cuff defines a first diameter and the second cuff defines a second diameter greater than the first diameter (e.g. the diameter of flexible layer 66 “second cuff” is greater than the diameter of flexible layer 68, Figs. 9-12). 
In reference to at least claim 11
Nguyen modified by Hideo teaches a system according to claim 1. Nguyen further discloses flexible layer 68 including a felt medium (e.g. para. [0074]-[0075]). Nguyen further discloses additional embodiments in which the flexible layers can include multiple layers of material that comprise a felt material or textile material and may comprise PTFE, elastomer component, polyester, silicone, rubber, or other textile or any combination thereof and additionally may be a velour, woven fabric/textile, or other configuration (e.g. para. [0010], [0016], [0060], [0065]-[0066]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify flexible layer “first cuff” 68 to include a felt core with a plurality of layers of mesh as taught within other embodiments of Nguyen in order to yield the predictable result of providing the appropriate material for promoting tissue ingrowth, the desired rigidity, control for infection, or other desired properties. Additionally, it would have been obvious to one having ordinary skill in the art at the time of the invention to make the flexible layer from a material that includes a felt core with a plurality of layers of mesh, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, see MPEP 2144.07. 
In reference to at least claim 16
Nguyen teaches a heart pump cuff which disclose a cannula system (e.g. Figs. 13-16) for connecting a pump to a heart (e.g. connecting a pump to the heart, Figs. 2, 13-16), comprising: a cylindrical cannula having a first end defining an inlet (e.g. inflow cannula 28 is placed within heart pump cuff 72, Figs. 13-16, para. [0074]-[0075], [0081]), the cannula configured for connection to a myocardium of a heart such that the first end extends through a myocardium of the heart (e.g. inflow cannula is connected to a myocardium of the heart such that the first end extends through the myocardium, flexible layer 68 receives the inflow cannula 28, Figs. 2, 13-16, para. [0075], [0079]) and the inlet is in fluid communication with a chamber of the heart (e.g. flexible layer 80 receives the inflow cannula 28, the inlet is in fluid communication with a chamber of the heart drawing blood from the heart into the pump, Figs. 2, 13-16, para. [0075], [0079], [0081]); a connector extending around the cannula (e.g. the “connector” includes the components of heart pump cuff 72 that extends around inflow cannula 28, Figs. 13-16), the connector having a first side configured to contact an endocardium of the heart (e.g. heart pump cuff includes a “first side” that includes flexible layer 82..configured to engage with an inner surface of the heart, para. [0081]). Nguyen discloses the connector extending into the heart (e.g. Figs. 13-16) and that the flexible layers may include material that promotes tissue ingrowth, tissue attachment or control for infection (e.g. para. [0060]) but does not explicitly teach where a distance extending in an axial direction of the cannula from the first side of the connector to the inlet is less than 10 mm. 
Hideo teaches an inflow conduit and auxiliary artificial heart which discloses a cannula system (e.g. Figs. 2-3,6-7 and 9), comprising: a cannula defining an inlet (e.g. tube main body “cannula” 21, Figs. 2-3,6-7 and 9); a flange extending around the cannula (e.g. a flange portion 22, Figs. 2-3,6-7 and 9) ; and a first cuff extending around the cannula (e.g. joint portion “first cuff” 24, Figs. 2-3,6-7 and 9), wherein the first cuff covers at least half of an exterior surface of the cannula between the flange and the inlet (e.g. joint portion “first cuff” 24 covers at least half of an exterior surface of the tube main body, Figs. 2-3,6-7 and 9, para. [0030]). Hideo further discloses that the tip portion 25 protrudes by a predetermined amount from the surface of the wall portion H4. The range of the predetermined amount of protrusion is preferably about 0.2 times to about 1.5 times the thickness of the wall portion H4 of the heart H1 as a reference. When the longitudinal dimension of the tip 25 is longer than the above range, as shown in FIG. 7, a stasis region R in which the blood flow is stagnant is formed around the tip 25. On the other hand, when the longitudinal dimension of the tip 25 is shorter than the above range, as shown in FIG. 8, the wall H4 of the heart H1 grows and overcomes the tip 25, and the insertion portion 23 invades inside (e.g. Figs. 6-8, para. [0032]-[0033]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system of Nguyen to include a distance extending in an axial direction of the cannula from the first side of the connector to the inlet is less than 10 mm as taught by Hideo in order to yield the predictable result of  providing an exterior surface to the cannula that reduces the risk of inflammation and infection.
In reference to at least claim 17
Nguyen modified by Hideo teaches a system according to claim 16. Hideo further discloses that the tip portion 25 protrudes by a predetermined amount from the surface of the wall portion H4. The range of the predetermined amount of protrusion is preferably about 0.2 times to about 1.5 times the thickness of the wall portion H4 of the heart H1 as a reference. When the longitudinal dimension of the tip 25 is longer than the above range, as shown in FIG. 7, a stasis region R in which the blood flow is stagnant is formed around the tip 25. On the other hand, when the longitudinal dimension of the tip 25 is shorter than the above range, as shown in FIG. 8, the wall H4 of the heart H1 grows and overcomes the tip 25, and the insertion portion 23 invades inside (e.g. Figs. 6-8, para. [0032]-[0033]). Therefore, it would have been well within the level of ordinary skill in the art to select the length that the cannula extends beyond the endocardium including modifying the system of Nguyen to include the cannula being configured to extend into a chamber of a heart not more than 0.5 mm beyond an endocardium of the heart or the cannula being configured to extend into a chamber of a heart not more than 0.5 mm beyond an endocardium of the heart in order to provide a length that reduces the likelihood of the heart wall growing into the main tube while also reducing blood stagnation as taught by Hideo. 
In reference to at least claim 18
Nguyen modified by Hideo teaches a system according to claim 16. Nguyen further discloses a first cuff extending around the first end of the cannula (e.g. flexible layer “first cuff” 80, Figs. 13-16, coupled with outside surface of the inflow cannula in a close fitting arrangement similar to flexible layer 68, para. [0075]-[0076], [0081]),
In reference to at least claim 19
Nguyen modified by Hideo teaches a system according to claim 18. Nguyen further discloses a second cuff extending around the cannula adjacent the flange a second cuff extending around the first end of the cannula adjacent a distal end of the first cuff (e.g. flexible layer “second cuff” 78 may be coupled with flexible layer 80, similar to flexible layers 66 and 68, para. [0074]-[0075],[0881]), wherein the connector includes a flange extending around the cannula (e.g. lip formed around port 74, Figs. 13-16), wherein the second cuff and the flange are configured to contact an epicardium of the heart (e.g. contacts an outer surface of the heart wall, Figs. 13-16). 
In reference to at least claim 20
Nguyen modified by Hideo teaches a system according to claim 18. Hideo further discloses that the tip portion 25 protrudes by a predetermined amount from the surface of the wall portion H4. The range of the predetermined amount of protrusion is preferably about 0.2 times to about 1.5 times the thickness of the wall portion H4 of the heart H1 as a reference. When the longitudinal dimension of the tip 25 is longer than the above range, as shown in FIG. 7, a stasis region R in which the blood flow is stagnant is formed around the tip 25. On the other hand, when the longitudinal dimension of the tip 25 is shorter than the above range, as shown in FIG. 8, the wall H4 of the heart H1 grows and overcomes the tip 25, and the insertion portion 23 invades inside (e.g. Figs. 6-8, para. [0032]-[0033]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system of Nguyen to include a distance extending in an axial direction of the cannula from the first side of the connector to the inlet is less than 8 mm in order to provide a length that reduces the likelihood of the heart wall growing into the main tube while also reducing blood stagnation as taught by Hideo. 

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0050143 to Nguyen et al. (Nguyen) in view of JP 2012213517 to Hideo et al. (Hideo) as applied to claim 1 further in view of US 2011/0118766 to Reichenbach et al. (Reichenbach) (previously cited).
In reference to at least claim 10 
Nguyen modified by Hideo teaches a system according to claims 1 but does not explicitly teach the first end defines a groove extending around the cannula adjacent the inlet, and wherein the first cuff includes a fastener received in the groove.
Reichenbach teaches an attachment system, device and method which discloses a cannula system that includes an attachment ring that includes a cuff (e.g. 35, Figs. 4a-4b) that is placed within a groove extending around a cannula (e.g. groove between band 32 and 33, Figs. 4a-4b) in which the cuff is attached to or pressure fitted between the bands (e.g. para. [0125]-[0127]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the system of Nguyen modified by Hideo to include the first end defines a groove extending around the cannula adjacent the inlet, and wherein the first cuff includes a fastener received in the groove as taught by Reichenbach in order to yield the predictable result of providing further securement between the cannula and the cuff to reduce any potential disconnect between the cuff and cannula.  

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0050143 to Nguyen et al. (Nguyen) in view of US 2011/0118766 to Reichenbach et al. (Reichenbach).
In reference to at least claim 15
Nguyen teaches a system according to claim 12 but does not explicitly teach the first end defines a groove extending around the cannula adjacent the inlet, and wherein the first cuff includes a fastener received in the groove.
Reichenbach teaches an attachment system, device and method which discloses a cannula system that includes an attachment ring that includes a cuff (e.g. 35, Figs. 4a-4b) that is placed within a groove extending around a cannula (e.g. groove between band 32 and 33, Figs. 4a-4b) in which the cuff is attached to or pressure fitted between the bands (e.g. para. [0125]-[0127]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system of Nguyen to include the first end defines a groove extending around the cannula adjacent the inlet, and wherein the first cuff includes a fastener received in the groove as taught by Reichenbach in order to yield the predictable result of providing further securement between the cannula and the cuff to reduce any potential disconnect between the cuff and cannula.  

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0050143 to Nguyen et al. (Nguyen) in view of US 2015/0273124 to Callaway et al. (Callaway). 
In reference to at least claim 25
Nguyen teaches a system according to claim 24 but does not explicitly teach a plurality of pledgets configured to abut an epicardium of the heart and to receive the sutures that extend through the myocardium and the first second cuffs. It was well known within the art before the effective filing date of the invention to provide a plurality of pledgets configured to abut an epicardium of the heart and to receive sutures for attaching a cuff anchoring a cannula system in place as evidence by Callaway (e.g. Figs. 60-61, para. [0043], [0045], [0046], [0361]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system of Nguyen to include a plurality of pledgets configured to abut an epicardium of the heart and to receive the sutures that extend through the myocardium and the first second cuffs in order to provide additional support for securing the cuffs to the heart tissue while minimizing bleeding at suture holes and the likelihood of cutting of the heart tissue with the sutures.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1,12,16 and 22 have been considered but are moot since the rejections have been updated in view of the claim amendments and now rely on a different embodiment within Nguyen in view of Hideo for teaching the claimed subject matter, see rejections above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844. The examiner can normally be reached Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JG/Examiner, Art Unit 3792                                                                                                                                                                                                        

/REX R HOLMES/Primary Examiner, Art Unit 3792